Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant has amended claim 1 to indicate that the culturing and concentrating is accomplished by “regulating sizes of the live lactic acid bacteria by allowing the live lactic acid bacteria to pass through the first membrane filter, controlling the regulation of the sizes of the live lactic acid bacteria by shear force applied to the medium when the medium passes through the first membrane filter, and controlling the shear force by the flow rate of the lactic acid bacteria medium” which functionally incorporates previous considered claim 5 and argues that this amendment describes a feature that “helps possibly reduce the size of the lactic acid bacteria by controlling the shear force” however this amendment fails to unobviously limit the claimed invention.  Applicant has not clearly set forth what the clear nexus is between the newly added step and the ultimate goal of the invention, i.e. “a method for preparing killed lactic acid bacteria.”  Amending the claims to include the step of regulating the shear force to manipulation the filtration without a clear distinction can not be considered an unobvious change as, generically, one of ordinary skill would understand that changing the shear force would change the filtration process as would anything that changes the flow rate through a filter- particularly true when the passive step of “allowing” is claimed.  Applicant's arguments have been considered however a showing to overcome a prima facie case of obviousness must be clear and convincing( In re Lohr et al. 137 USPQ 548) as well as commensurate in scope with the claimed subject matter ( In re Lindner 173 USPQ 356; In re Hyson, 172 USPQ 399 and In re Boesch et al., 205 USPQ 215 (CCPA 1980).   Applicant’s should more clearly claim that the shear force is changed so as to perform what function and result in what ultimate change.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 6-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (20120064606),  Fujiki et al et al (20100098728), Kan et al (2015/0344841) & Sung et al (2008/0152615).
	Cho teaches a method of preparing a lactic acid bacteria composition using a membrane filter bioreactor as is claimed.  The bacteria are taught to be Lactobacillus (specifically plantarum), Bifidobacterium and Streptococcus (see examples and Tables) and can be done in multiple phase, in batches and continuously [003][009] (claims 2, 17 & 18).  The medium passes through the membrane to filter out impurities and the pore size is .1-4 microns and the flow rate is controlled by a pump [016]  (claims 4-6).  The pH is adjusted to 6-6.5 [021] (claim 7).  The bioreactor recycles membranes and may contain multiple membranes for separating and concentrating the bacteria [026] (claim 12).
	Although Cho teaches that bacteria can be killed in the freeze drying process, that is not their goal however it would have been obvious to dry and pulverize the lactic acid bacteria because it is old and well known that killed lactic acid bacteria is a useful product in ,any forms included a freeze-dried powder, this is taught, for example by  Fujiki et al et al who teaches a heat-killed Lactobacillus plantarum as an active ingredient in a composition [008].  Fujiki (see entire document) teaches collecting Lactobacillus plantarum from a culture medium, killing and drying the bacteria [0063] and using it in a large variety of compositions, particularly food [008]. Fujiki teaches killing the bacteria at a temperature of between 65-100 C from 5- 90 minutes [0046] or at 121 C in a high pressure sterilizer(claims 8-9) and the cells are dispersed into a composition (claim 10). Although Fujiki teaches that the killed cells are dried and made in a powder (which suggests pulverizing) the reference does not specific pulverizing the bacteria however it was old and well known at the time of filing to pulverize lactobacillus to use as a food or medical additive as is taught by Sung et al [0049] and Kan et al[0044] particularly because the cells needn’t be in tact and the pulverized material would be easier to store and add to compositions.
Generally, differences in time and temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such  time temperature is critical. This is particularly true when the temperature and time are being used to kill well characterized bacteria to also keep the resultant killed cellular composition biologically active.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); >see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.");< ** In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of  the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Applicant is directed to pages 12-13 of KSR v Teleflex (500 US 398 2007) “ … the Court has held that a “patent for a combination which only unites old elements with no change in their respective functions . . . obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.” Great Atlantic & Pacific Tea Co. v. Supermarket Equipment Corp., 340 U. S. 147, 152 (1950). This is a principal reason for declining to allow patents for what is obvious. The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”   “When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one(emphasis added). If a person of ordinary skill can implement a predictable variation, §103 likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.”  It would have been obvious to apply the conventional techniques in the art ofto the concentrated bacteria of Cho for the benefits clearly taught in the art to create a killed, dried, pulverized bacterial composition.
	Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917. The examiner can normally be reached M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657